Case 20-10872-KHK         Doc 105     Filed 03/05/21 Entered 03/05/21 19:19:37              Desc Main
                                     Document      Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


 IN RE:         Shrilly Ann Ginwright                   CASE NO. 20-10872 KHK

                                 Debtor                  Chapter 13


                           OBJECTION TO AMENDED CLAIM #12


        COMES NOW Debtor, by counsel, to Object to Amended Claim #12 filed on behalf of the

 Oxford Station Townhouse Association (“Oxford Station”) in the above numbered case. Debtor

 objects to Amended Claim #12 for $9,143 filed on January 5, 2021. This “amended claim” seeks

 to add $2,168 in post-petition charges to its pre-petition claim of $6,966 for a total claim of

 $9,143. Debtor now object to this post petition $2,168.



      1. “Claimant” filed an amended claim for a postpetition debt using Official Form 410

        without the explicit permission of the Court.



      2. This postpetition claim contains no information as to how it rightfully stems from the

        Covenants and Declarations of the Homeowner Association.



      3. Though it has been raised many times before in this case, “Claimant’s claim” does not

        contain any documents or information as to how the Oxford Station Townhouse

        Association has authority to make its claim. The homeowner association has not had an

        election having a quorum of homeowners that is necessary to elect officers and directors in
Case 20-10872-KHK         Doc 105    Filed 03/05/21 Entered 03/05/21 19:19:37             Desc Main
                                    Document      Page 2 of 3



        over 15 years. In fact, a so called annual meeting of homeowners was again conducted

        only 60 days ago without an effort to collect a necessary quorum of homeowners to elect

        a board of directors and officers.


        The bylaws and the election rules for the board of directors are the essence of community

 self-government and what confers lawful authority. “Claimant’s” bylaws require annual elections

 with specified quorums. There is no hold over clause for the directors of this association. The

 Supreme Court of Virginia, in Anderson v. Lake Arrowhead Civic Ass'n, Inc., 483 S.E.2d 209,

 253 Va. 264 (1997) (attached), requires the strictest construction and compliance with bylaws. In

 Lake Arrowhead a simple failure of what was called “a ministerial mistake” (timely filing a letter

 renewing its authority with the Stafford County Clerk) resulted in the loss of the power to charge

 and collect on nearly all community assessments. What can be a greater violation of an

 association's bylaws than not having bona fide elections to the Board and permitting individuals to

 simply appoint themselves ?



        WHEREFORE Debtor prays that so called Amended Claim #12 be dismissed and that

 claimant be held responsible for Debtor's attorney fees and costs in this matter.

                                               Respectfully submitted,


                                               /s/ Barry Weintraub
                                               Counsel for Debtor

                                               Barry Weintraub
                                               Attorney at Law
                                               32 Hayes St.
                                               Stafford, VA 22556
                                               540-658-9980
Case 20-10872-KHK        Doc 105     Filed 03/05/21 Entered 03/05/21 19:19:37             Desc Main
                                    Document      Page 3 of 3




                                  CERTIFICATE OF SERVICE

          I hereby certify that I have this March 5, 2021 served via the CM/ECF system or sent by
 first class mail a true copy of the foregoing Objection to Claim and Notice of the Objection to the
 following parties.
                                           /s/ Barry Weintraub

 Thomas P. Gorman, Esq.
 300 N. Washington St., #400
 Alexandria, VA 22314
 Chapter 13 Trustee

 Oxford Station Townhouse Association
 c/o Association Management
 101 Sunningdale Dr
 Stafford, VA 22556

 Walter J. Buzzetta, Esq.
 Stradley Ronon Stevens & Young, LLP
 2000 K Street, N.W., Suite 700
 Washington, D.C. 20036
 Defense Counsel

 Peter C. Biberstein, Esq.
 Thomas, Thomas & Hafer, LLP
 1025 Connecticut Ave. NW Suite 608
 Washington, D.C. 20036
 Defense Counsel
